DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2014/0192771) in view of Wu et al (2020/0396660).
Regarding claim 17.  Jung teaches a cell configuration apparatus, configured at a target side, comprising: a memory that stores a plurality of instructions; processor circuitry that couples to the memory and is configured to execute the plurality of instructions to (0107-0108 –  The UE and source BS and target BS (e.g., configured at a target side) have memory and processor circuitry.  The candidate cell list is configured by a source BS.  The candidate cell list is information, including a list in which a target BS  (e.g., configured at a target side) defines at least one candidate cell that may become a primary serving cell or a secondary serving cell) :
transmit information on candidate cells for configuring target secondary cells to a first network device at a source side (0076 – In order to send and receive packet data through a specific cell, a UE has to first complete a configuration for the specific cell.  Here, the term ‘configuration’ refers to the reception of system information necessary to send and receive data to and from a relevant cell, 0107-0108 –  The candidate cell list is configured by a source BS (e.g., a first network device at a source side).  The candidate cell list is information, including a list in which a target BS  (e.g., configured at a target side) defines at least one candidate cell that may become a primary serving cell or a secondary serving cell,  0109 – the target BS (e.g., configured at a target side) selects as least one cell from candidate cells included in the cell list as a final primary serving cell or a final secondary serving cell, 0119-0123 – target BS provides the selected final cells to the source BS (e.g., to the first network device) in the form of a list, 0127 – next the UE receives HO command message from the source BS wherein the HO command message may be included in the RRC connection reestablishment message and then transferred from the source BS to the UE.  The HO command message may include a final cell list determined by a target BS, 0130 – more particular, the UE checks information about a primary serving cell and a secondary serving cell set by a target BS (e.g., configured at a target side) by checking the final cell list included in the HO command message, 0140-0141 – the final cell list may be arranged according to a top-down method,  0148 – source BS (e.g., first network device) receives a final cell list, including a final cell or cells selected by the target BS (e.g., configured at a target side) in response to the HO request message, from the target BS through a HO request ACK message, 0156 – target BS (e.g., configured at a target side) sends HO request ACK message, including the final cell list, to the source BS (e.g., first network device), 0209 – target BS configures a final cell list using available cells to which HO can be performed. When information about a cell to which configuration has been applied in order to perform HO, from among cells included in the final cell list, is received from a UE, the target BS can perform an operation for performing HO to the relevant cell.  The information about a cell to which configuration has been applied in order to perform HO may be included in a HO confirmation message and transferred from the UE to the target BS (e.g., configured at a target side)).
Regarding RCE dated 4/20/22.  Applicant argues Jung only provides configuration information to the UE but is silent with respect to providing conditional HO information to the UE (RCE at page 15 and previous amendment dated 1/5/2022 at page 13).
Wu teaches UE receives a HO configuration related to a conditional HO command including at least one HO condition and a plurality of candidate cells (abstract, 0008-0009) thereby enabling the UE to determine HO by itself (0007) thereby increase the likelihood of a successful HO and saving processing resources for the base station.  Wu teaches using RRCConnectionReconfiguration message including the MobilityControlInfo IE is configured by the source eNB and transmitted to the UE.  The MobilityControlInfo ID defined in the RRCConnectionReconfiguration message is used to indicate HO configuration related to a conditional HO command, and includes at least one HO condition and a plurality of candidate cells (0064-0065, 0067).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to provide at least one HO condition and a plurality of candidate cells in a  RRCConnectionReconfiguration message as taught by Wu thereby enabling the UE itself to determine HO thereby increasing the likelihood of a successful HO and saving eNB processing resources.
2.	Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103906147 (hereinafter D1) in view of Jiang (2020/0045602) or Wu et al (2020/0396660).
Regarding claim 1.  D1 teaches a cell configuration apparatus, configured in a user equipment, comprising: 
a first receiving unit configured to receive one or more of configuration information on candidate cells from a first network device at a source side (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information)); and
a first configuring unit configured to, when a candidate cell satisfies a condition for performing conditional handover, configure a target primary cell (PCell) and target secondary cells (SCells) according to the configuration information (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information)).

Regarding RCE dated 4/20/22.  Applicant argues D1 in view of Chen do not teach “conditional handover” (page 9 – page 10).  The Examiner notes Applicant skips the Jiang reference which was used to teach “conditional handover”.
Jiang teaches the HO command can further carry radio link configuration information of the target cells, and the UE can execute cell HO operation based on the radio link configuration information in the HO command (0070 and claim 19).  Jiang teaches receiving a preset HO command transmitted by BS, determine HO decision parameter corresponding to each target cell, where the preset HO command indicates a conditional HO (abstract, claim 1, 0006, 0045).  The UE will not execute cell HO immediately, but execute the cell HO only when meeting a condition (0059, 0063, 0085-0086, 0096, 0100) wherein HO decision parameter corresponding to each target cell can include RSRP, RSSI and RSRQ (0064, 0098).  Ho decision parameters corresponding to each target cell can be different (0065-0068).  The UE can be enabled to start a preset timer when receiving the conditional HO command and start to execute the cell HO operation, so as to ensure the UE can trigger the HO process and avoid occurrence of RLF, thereby improving mobility performance of the UE (0079).  When two or more target cells meet HO condition, the target cell with better signal quality can be selected (0101).
Wu teaches UE receives a HO configuration related to a conditional HO command including at least one HO condition and a plurality of candidate cells (abstract, 0008-0009) thereby enabling the UE to determine HO by itself (0007) thereby increase the likelihood of a successful HO and saving processing resources for the base station.  Wu teaches using RRCConnectionReconfiguration message including the MobilityControlInfo IE is configured by the source eNB and transmitted to the UE.  The MobilityControlInfo ID defined in the RRCConnectionReconfiguration message is used to indicate HO configuration related to a conditional HO command, and includes at least one HO condition and a plurality of candidate cells (0064-0065, 0067).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include conditional HO command as taught by Jiang or Wu in order to enable the UE itself to determine HO thereby increasing the likelihood of a successful HO and saving eNB processing resources.
Regarding claim 2.  D1 does not explicitly teach wherein, the first receiving unit is further configured to receive 
Jiang teaches receiving a preset HO command transmitted by BS, determine HO decision parameter corresponding to each target cell, where the preset HO command indicates a conditional HO (abstract, claim 1, 0006, 0045).  The UE will not execute cell HO immediately, but execute the cell HO only when meeting a condition (0059, 0063, 0085-0086, 0096, 0100) wherein HO decision parameter corresponding to each target cell can include RSRP, RSSI and RSRQ (0064, 0098).  Ho decision parameters corresponding to each target cell can be different (0065-0068).  The UE can be enabled to start a preset timer when receiving the conditional HO command and start to execute the cell HO operation, so as to ensure the UE can trigger the HO process and avoid occurrence of RLF, thereby improving mobility performance of the UE (0079).  When two or more target cells meet HO condition, the target cell with better signal quality can be selected (0101).
Wu teaches UE receives a HO configuration related to a conditional HO command including at least one HO condition and a plurality of candidate cells (abstract, 0008-0009) thereby enabling the UE to determine HO by itself (0007) thereby increase the likelihood of a successful HO and saving processing resources for the base station.  Wu teaches using RRCConnectionReconfiguration message including the MobilityControlInfo IE is configured by the source eNB and transmitted to the UE.  The MobilityControlInfo ID defined in the RRCConnectionReconfiguration message is used to indicate HO configuration related to a conditional HO command, and includes at least one HO condition and a plurality of candidate cells (0064-0065, 0067).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include conditional HO as taught by Jiang or Wu in order to enable the UE to execute the HO operation, thereby improving mobility performance of the UE (according to Jiang) and/or increasing the likelihood of a successful HO and saving eNB processing resources (according to WU).
Regarding claim 11.  D1 teaches wherein the apparatus further comprises:
a first transmitting unit configured to transmit information on the configured target secondary cells to a second network device (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS (e.g., second network device) and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information)).
Wu teaches transmit information from source eNB to target eNBs (0043-0047, 0063).
Regarding 12.  D1 teaches wherein, the first transmitting unit is configured to, on the configured target primary cell, transmit the information on the configured target secondary cells to the second network device (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS (e.g., second network device) and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information)).
Wu teaches transmit information from source eNB to target eNBs (0043-0047, 0063).
3.	Claims 3-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Jiang or Wu further in view of Jang et al (2018/0227805).
Regarding claim 3.  D1 in view of Jiang or Wu do not teach the configuration information on candidate cells comprise: 
Jang teaches a plurality of events for conditional handover (0219 – Event A1 when the serving cell is better than the threshold, 0220 – Event A2 when the serving cell is worse than the threshold, 0221 – Event A3 when the neighboring cells are better than the offset from the primary cell (Pcell), 0222 – Event A4 when the serving cell is better than the threshold, 0223 – Event A5 when the main serving cell (Pcell) is lower than threshold value 1 and the neighboring cells are better than threshold value 2, 0224 – Event 6 when the neighboring cells are better than the offset from the secondary cell (Scell)).  The source eNB and target eNBs exchange information in preparation for conditional HO (0226).  The source eNB transmits conditional HO command to the UE.  The conditional HO command does not command the UE to perform HO but allows the UE to determine a HO time when the HO condition included in the message is satisfied (0227).  The UE receives the conditional HO command determines whether the HO condition depending on the received command is satisfied (0228, 0244).  Thereafter, when one of the cells satisfying the above listed events/conditions, the corresponding cell is selected as the target cell for performing the HO cell, and if there are a plurality of cells, the target cell for performing HO is selected according to the predetermined method, a method for moving to the strongest signal strength or the best signal quality, or an ordered condition, etc. (0229, 0245).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang or Wu to include predefined conditions as taught by Jang thereby optimizing handover by efficiently allocation resources to the UE (Jang – abstract).
Regarding claim 4.  D1 in view of Jiang or Wu do not teach wherein, the second conditions for configuring the candidate secondary cells as being the target secondary cells are commonly configured or respectively configured.
Jang teaches a plurality of events for conditional handover (0219 – Event A1 when the serving cell is better than the threshold, 0220 – Event A2 when the serving cell is worse than the threshold, 0221 – Event A3 when the neighboring cells are better than the offset from the primary cell (Pcell), 0222 – Event A4 when the serving cell is better than the threshold, 0223 – Event A5 when the main serving cell (Pcell) is lower than threshold value 1 and the neighboring cells are better than threshold value 2, 0224 – Event 6 when the neighboring cells are better than the offset from the secondary cell (Scell)).  The source eNB and target eNBs exchange information in preparation for conditional HO (0226).  The source eNB transmits conditional HO command to the UE.  The conditional HO command does not command the UE to perform HO but allows the UE to determine a HO time when the HO condition included in the message is satisfied (0227).  The UE receives the conditional HO command determines whether the HO condition depending on the received command is satisfied (0228, 0244).  Thereafter, when one of the cells satisfying the above listed events/conditions, the corresponding cell is selected as the target cell for performing the HO cell, and if there are a plurality of cells, the target cell for performing HO is selected according to the predetermined method, a method for moving to the strongest signal strength or the best signal quality, or an ordered condition, etc. (0229, 0245).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang or Wu to include predefined conditions as taught by Jang thereby creating an optimum cell list.
Regarding claim 5.  D1 does not teach, wherein, the second conditions comprise at least one of the following:  
quality measurement results of the candidate secondary cells being higher than or equal to a first predefined or preconfigured threshold;
the quality measurement results of the candidate secondary cells being higher than or equal to a quality measurement result of a primary cell or secondary cell that is serving currently, and a difference between the quality measurement results of the candidate secondary cells and the quality measurement result of a primary cell or secondary cell that is serving currently being higher than or equal to a second predefined or preconfigured threshold; and
the number of beams of the candidate secondary cells being higher than or equal to a third predefined or preconfigured threshold.
Jiang teaches thresholds for candidate cells (0064-0065, 0098, claim 15).
Wu teaches conditional handover conditions (abstract, 0009, 0064).
Jang teaches conditional handover conditions (0219-0224).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include predefined conditions, thresholds, offsets and the like as taught by Jiang or Wu or Jang thereby optimizing handover cell list.
Regarding claim 6.  D1 does not explicitly teach wherein, the first configuring unit comprises at least one of the following:
a second configuring unit configured to configure candidate secondary cells currently satisfying corresponding second conditions as being the target secondary cells, or configure candidate secondary cells currently satisfying corresponding second conditions of a predefined or preconfigured number as being the target secondary cells, when the candidate primary cell satisfies the first condition;
a third configuring unit configured to configure candidate secondary cells satisfying corresponding second conditions of a predefined or preconfigured number as being the target secondary cells, when the candidate primary cell satisfies the first condition and the second conditions of a predefined or preconfigured number satisfy the second conditions; and
a fourth configuring unit configured to, when the candidate primary cell satisfies the first condition and a predefined or preconfigured time is passed, configure candidate secondary cells satisfying corresponding second conditions after passing the predefined or preconfigured time.
Jiang teaches thresholds for candidate cells (0064-0065, 0098, claim 15).
Wu teaches conditional handover conditions (abstract, 0009, 0064).
Jang teaches conditional handover conditions (0219-0224).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include predefined conditions, thresholds, offsets and the like as taught by Jiang or Wu or Jang thereby optimizing handover cell list.
Regarding claim 7.  D1 does not explicitly teach a third receiving unit configured to receive, from the first network device, the information on the candidate cells, a third condition for configuring a candidate cell as being the target primary cell and fourth conditions for configuring the candidate cells as being the target secondary cells.
Jiang teaches thresholds for candidate cells (0064-0065, 0098, claim 15).
Wu teaches conditional handover conditions (abstract, 0009, 0064).
Jang teaches conditional handover conditions (0219-0224).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include predefined conditions, thresholds, offsets and the like as taught by Jiang or Wu or Jang thereby optimizing handover cell list.
Regarding claim 8.  D1 teaches a fifth configuring unit configured to, when one of the candidate cells satisfies the third condition, configure the candidate cell satisfying the third condition as being the target primary cell (abstract – target primary cell determined based on channel quality information).
Jiang teaches conditional HO based on RSSI, RSRP and RSRQ (0064, 0098) and when two or more candidate cells meet HO condition, the target cell with better signal quality can be selected (0101).
Wu teaches conditional handover conditions (abstract, 0009, 0064).
Jang teaches conditional handover conditions (0219-0224).
Regarding claim 9.  D1 teaches wherein, the first configuring unit comprises at least one of the following:
a sixth configuring unit configured to, when at least two of the candidate cells satisfy the third condition, configure either one of the at least two candidate cells as being the target primary cell (abstract – target primary cell determined based on channel quality information);
a seventh configuring unit configured to, when at least two of the candidate cells satisfy the third condition, configure one of the at least two candidate cells having a best quality measurement result as being the target primary cell;
an eighth configuring unit configured to, when at least two of the candidate cells satisfy the third condition, configure one of the at least two candidate cells having a highest priority as being the target primary cell, the priority being predefined or preconfigured; and
a ninth configuring unit configured to, when at least two of the candidate cells satisfy the third condition, configure one of the at least two candidate cells having a lowest load as being the target primary cell.
Jiang teaches conditional HO based on RSSI, RSRP and RSRQ (0064, 0098) and when two or more candidate cells meet HO condition, the target cell with better signal quality can be selected (0101).
Wu teaches conditional HO based on hysteresis threshold, RSRP and/or RSRQ (0065).
Jang teaches when one of the cells satisfying the above listed events/conditions, the corresponding cell is selected as the target cell for performing the HO cell, and if there are a plurality of cells, the target cell for performing HO is selected according to the predetermined method, a method for moving to the strongest signal strength or the best signal quality, or an ordered condition, etc. (0229, 0245).
Regarding claim 10.  D1 teaches wherein, the first configuring unit further comprises at least one of the following:
a tenth configuring unit configured to configure other candidate cells satisfying the fourth conditions in the candidate cells than a candidate cell configured as being the target primary cell as being the target secondary cells;
an eleventh configuring unit configured to configure candidate cells in the other candidate cells having loads lower than a predefined or preconfigured fourth threshold as being the target secondary cells;
a twelfth configuring unit configured to configure candidate cells in the other candidate cells having quality measurement results higher than or equal to a fifth predefined or preconfigured threshold as being the target secondary cells; and
a thirteenth configuring unit configured to configure candidate cells of a predefined or preconfigured number in the other candidate cells having best quality measurement results as being the target secondary cells (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information)).
Jiang teaches conditional HO based on RSSI, RSRP and RSRQ (0064, 0098) and when two or more candidate cells meet HO condition, the target cell with better signal quality can be selected (0101).
Wu teaches at least one conditional HO (abstract, 0064-0065)
Jang teaches conditional handover conditions (0219-0224).  Jang teaches when one of the cells satisfying the above listed events/conditions, the corresponding cell is selected as the target cell for performing the HO cell, and if there are a plurality of cells, the target cell for performing HO is selected according to the predetermined method, a method for moving to the strongest signal strength or the best signal quality, or an ordered condition, etc. (0229, 0245).
Regarding claim 13.  D1 in view of Jiang or Wu do not teach, wherein, the information on the configured target secondary cells comprises at least one of the following:
global cell identification (GCI), physical cell identification (PCI), absolute radio frequency channel numbers (ARFCNs), and cell indices, of the configured target secondary cells.
Jang teaches a plurality of events for conditional handover (0219 – Event A1 when the serving cell is better than the threshold, 0220 – Event A2 when the serving cell is worse than the threshold, 0221 – Event A3 when the neighboring cells are better than the offset from the primary cell (Pcell), 0222 – Event A4 when the serving cell is better than the threshold, 0223 – Event A5 when the main serving cell (Pcell) is lower than threshold value 1 and the neighboring cells are better than threshold value 2, 0224 – Event 6 when the neighboring cells are better than the offset from the secondary cell (Scell)).  The source eNB and target eNBs exchange information in preparation for conditional HO (0226).  The source eNB transmits conditional HO command to the UE.  The conditional HO command does not command the UE to perform HO but allows the UE to determine a HO time when the HO condition included in the message is satisfied (0227 – the conditional HO command message may include physical cell identifier or the like).  The UE receives the conditional HO command determines whether the HO condition depending on the received command is satisfied (0228, 0244).  Thereafter, when one of the cells satisfying the above listed events/conditions, the corresponding cell is selected as the target cell for performing the HO cell, and if there are a plurality of cells, the target cell for performing HO is selected according to the predetermined method, a method for moving to the strongest signal strength or the best signal quality, or an ordered condition, etc. (0229, 0245).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang or Wu to include predefined conditions including physical cell identifier or the like as taught by Jang thereby optimizing handover by efficiently allocation resources to the UE (Jang – abstract).
4.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103906147 (hereinafter D1) in view of Jung et al (2014/0192771) further in view of Koskela et al (2021/0120458).
Regarding claim 14.  D1 teaches a cell configuration apparatus, configured in a user equipment, comprising:
a second transmitting unit configured to transmit information on cells having best quality or indication of the information on cells having best quality to a second network device at a target side when or after handover is completed (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS (e.g., first network device) recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS (e.g., second network device) and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information));
a fourth receiving unit configured to receive configuration information on target secondary cells from the second network device (page 13 -  target BS return to HO request ack message to source BS); and
a fourteenth configuring unit configured to configure the target secondary cells according to the configuration information.
D1 does not explicitly teach transmit information on cells having best quality to a target BS (e.g., second network device) when or after HO is complete and receiving configuration information on target second cells from the target BS (e.g., second network device).
Jung teaches:  (0107-0108 – source BS provides candidate list that may become a primary serving cell or a secondary serving cell.  That is, the source BS configures list and informs the target BS of the configured list, 0109 – the target BS selects as least one cell from candidate cells included in the cell list as a final primary serving cell or a final secondary serving cell, 0119-0123 – target BS provides the selected final cells to the source BS (e.g., to the first network device) in the form of a list, 0140-0141 – the final cell list may be arranged according to a top-down method,  0148 – source BS (e.g., first network device) receives a final cell list, including a final cell or cells selected by the target BS in response to the HO request message, from the target BS through a HO request ACK message, 0156 – target BS sends HO request ACK message, including the final cell list, to the source BS (e.g., first network device), 0209 – target BS configures a final cell list using available cells to which HO can be performed. When information about a cell to which configuration has been applied in order to perform HO, from among cells included in the final cell list, is received from a UE, the target BS can perform an operation for performing HO to the relevant cell.  The information about a cell to which configuration has been applied in order to perform HO may be included in a HO confirmation message (e.g., when or after HO is complete) and transferred from the UE to the target BS (e.g., first network device)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to provide a candidate cell list ordered from the best quality cell to the lowest quality cell as taught by Jung in order to assist the target BS to quickly select the final candidate cell list that matches the serving BS in order to maintain Quality of Service Level (Jung at 0010).
D1 in view of Jung do not teach a third transmitting unit configured in the UE for transmitting, in a HO complete message, information on cells having best quality or the indication of the information on cells having best quality, to the second network device (e.g., target eNB); OR
a fourth TX unit configured in the UE for transmitting the information on cells having the best quality or the indication of the information on cells having best quality to the second network device (e.g., target eNB) after HO complete message is transmitted to the second network device.
Koskela teaches the UE transmits a list of candidate cells to the target BS (e.g., second network device) after or during HO (abstract).  Koskela teaches UE transmits the list of candidate cells to the target eNB in a dedicated radio resource control message or a radio resource control reconfiguration complete message (0026).  Koskela teaches the target cell (e.g., second network device) transmits a request to the source cell (e.g., first network device) wherein the request include an instruction for the source cell to transmit the list of prepared candidate cells (0039-0040).    The UE can send candidate list to the target eNB upon handover (e.g., after HO complete message is transmitted) in order to avoid handover delays (0060).  After handover the UE may transmit to the target eNB, a list of the candidate cells wherein the list may include cell IDs, UE identities for the candidate cells, an/or the latest measurement that the UE may have stored in relation to the candidate cells (e.g., quality information regarding the cells), link quality measurements (e.g., quality information regarding the cells) (0061).  The list of candidate cells may be transmitted to the target eNB via the RRC reconfiguration complete message, which may be sent from the UE to the target network node, upon being handed over to the new cell.  In other embodiments, the list of candidate cells may be transmitted from the UE to the network node via a dedicated RRC message.  The RRC message may be sent at any time after the UE handover (0062).  The target cell may send the UE a modify message after receiving the list of candidate cells (0064-0065).  Koskela teaches conditional HO and the UE may inform the target cell, upon or after access the target cell (0066).  In some embodiments, after the HO of the UE to the target cell, the target cell may request the list of prepared candidate cells from the source cell.  In other embodiments, the UE may indicate the HO to the source cell, and the source cell may push and transmit the list of candidate cells to the target cell (0070) thereby improving handover (0002).  The UE sends an RRC reconfiguration complete message to the target eNB wherein the RRC configuration complete message includes a list of candidate cells.  The list of candidate cells may include, for example, cell IDs, time elapsed, last link quality measurement for each candidate and/or UE identity that was used when preparing the candidate cells (0073, see claim 43).  The target eNB may send a request to the source cell (figure 5, step 510).  The request may comprise an instruction for the source cell to transmit the list of candidate cells.  In step 520, the network node in the target cell may receive from the UE or a source network node the list of candidate cells after the UE has been handed over to the target cell form the source cell.  Therefore, in some embodiments the list of candidate cells may be received from the source cell, while other embodiments the list may be received from the UE (0076).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jung to have the UE send candidate cell list with quality information for each candidate cell to a target eNB via a dedicated RRC message or via RRC reconfiguration complete message as taught by Koskela thereby reducing handover delays.
Regarding claim 16.  D1 in view of Jung do not teach a fifth receiving unit configured to receive a request for transmitting the information on cells having best quality from the second network device; and
a fifth transmitting unit configured to transmit the information on cells having best quality to the second network device.
Koskela teaches the UE transmits a list of candidate cells to the target BS (e.g., second network device) after or during HO (abstract).  Koskela teaches UE transmits the list of candidate cells to the target eNB in a dedicated radio resource control message or a radio resource control reconfiguration complete message (0026).  Koskela teaches the target cell (e.g., second network device) transmits a request to the source cell (e.g., first network device) wherein the request include an instruction for the source cell to transmit the list of prepared candidate cells (0039-0040).    The UE can send candidate list to the target eNB upon handover (e.g., after HO complete message is transmitted) in order to avoid handover delays (0060).  After handover the UE may transmit to the target eNB, a list of the candidate cells wherein the list may include cell IDs, UE identities for the candidate cells, an/or the latest measurement that the UE may have stored in relation to the candidate cells (e.g., quality information regarding the cells), link quality measurements (e.g., quality information regarding the cells) (0061).  The list of candidate cells may be transmitted to the target eNB via the RRC reconfiguration complete message, which may be sent from the UE to the target network node, upon being handed over to the new cell.  In other embodiments, the list of candidate cells may be transmitted from the UE to the network node via a dedicated RRC message.  The RRC message may be sent at any time after the UE handover (0062).  The target cell may send the UE a modify message after receiving the list of candidate cells (0064-0065).  Koskela teaches conditional HO and the UE may inform the target cell, upon or after access the target cell (0066).  In some embodiments, after the HO of the UE to the target cell, the target cell may request the list of prepared candidate cells from the source cell.  In other embodiments, the UE may indicate the HO to the source cell, and the source cell may push and transmit the list of candidate cells to the target cell (0070) thereby improving handover (0002).  The UE sends an RRC reconfiguration complete message to the target eNB wherein the RRC configuration complete message includes a list of candidate cells.  The list of candidate cells may include, for example, cell IDs, time elapsed, last link quality measurement for each candidate and/or UE identity that was used when preparing the candidate cells (0073, see claim 43).  The target eNB may send a request to the source cell (figure 5, step 510).  The request may comprise an instruction for the source cell to transmit the list of candidate cells.  In step 520, the network node in the target cell may receive from the UE or a source network node the list of candidate cells after the UE has been handed over to the target cell form the source cell.  Therefore, in some embodiments the list of candidate cells may be received from the source cell, while other embodiments the list may be received from the UE (0076).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jung to configure the target BS to send a request to the source cell as taught by Koskela thereby enabling the target eNB receive from the UE the list of candidate cells which optimizes handover. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-14 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2012/0302245) Huang teaches source eNB notifies Pcell and Scells to the target eNB and the target eNB configures Pcell and Scells and sends HO command to the source eNB which forwards the HO command to the UE (abstract, 0007, 0038-00039, 0049, 0094).
	---(2019/0349819) Xu et al teaches a method for HO procedure by a source BS wherein source BS receives measurement report from UE; determines to HO UE to target BS and transmits a HO request messaging including the beam related information to the target BS (claim 1).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646